Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 04/12/21 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 17, and 30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-12, 17-23, 25-26, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Matjasko et al. (US 2014/0043321) in view of Radikovic (A True Virtual Window, 2004).
Regarding claim 1, Matjasko et al. (hereinafter Matjasko) discloses an electronic device (Matjasko, [0031], “The computer system 101 may include a single computer, a server computer, a combination of computers, or any other combination of hardware and/or software components”), comprising:
a user interface (Matjasko, [0030], “a graphical user interface (GUI) 106 that includes a simulated environment 104”); and

acquiring the image (Matjasko, [0060], “The GUI 106 displays a simulated environment 104 and a virtual object 105 in that environment.  The virtual object 105 has a front-facing side 109”);
facilitating viewer selection of the at least one viewer-selected product in connection with the user interface (Matjasko, [0060], “The GUI 106 may also include an object selection interface 406 that allows users to select different types of glasses, thicknesses, and/or coatings”Figs. 9 and 11);
retrieving display properties associated with the at least one viewer-selected product (Matjasko, [0060], “rendered based on physical properties associated with that virtual object 105 and the simulated environment 104”);
generating, for each said viewer-selected product, a filter to be applied to the acquired image based on retrieved display properties (Matjasko, [0060], “The virtual object 105 has a front-facing side 109 and is rendered based on physical properties associated with that virtual object 105”); and
generating, for display via the electronic device, an output image corresponding to the generated filter(s) being applied to the acquired image (Matjasko, Fig. 9).

Radikovic discloses simulate a viewer looking at an output image through an electronic device as though the electric device were artificial window (Radikovic, 3.1.1 Scene Rendering, “We defined our viewing area to be the entire area from which the artificial window is visible, matching the viewing area of a real window”. In addition, in 3.2.2 System Overview, “Below the camera is a large display which shows the window view that should be seen from the observer’s position. As the observer moves around, the image on the display changes to match the viewing position”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Radikovic’s artificial window view to display Matjasko’s virtual object and object characteristic associated with the virtual object. The motivation for doing so would have been providing artificial window can be seen as an artificial reality interface that is simulating a real window.
Regarding claim 2, Matjasko discloses facilitating viewer selection of the image from a store of pre-stored images (Matjasko, [0036], “The object database 102 may include one or more databases that store object data representing object characteristics such as, for example, optical and/or other physical properties of an object.  The object characteristics may be associated with the composition of a virtual object or a coating, as examples.  The object data for a given virtual object may have values associated with a front surface and back surface of the object”); and
wherein the acquiring of the image comprises retrieving the viewer-selected image from the store (Matjasko, [0040], “The program module 110 may retrieve object data from the object database 
Regarding claim 3, Matjasko discloses obtaining the image from a camera operably connected to the electronic device (Matjasko, [0069], “One or more cameras or other input devices on the mobile device 300 capture the actual environment 301 as a video feed or still image that is displayed by the device 300”).
Regarding claim 4, Matjasko discloses the acquired image is a static image or video (Matjasko, Fig. 9).
Regarding claim 5, Matjasko discloses enabling the viewer to select the at least one product from a plurality of possible preconfigured products (Matjasko, [0033], “For example, glass characteristics may include glass type (e.g., various types of glass, such as uncoated tinted glass, Azuria, Solarbronze, etc.)”).
Regarding claim 6, Matjasko discloses the plurality of possible preconfigured products includes at least one coated article, at least one insulating glass (IG) unit, at least one vacuum insulating glass (VIG) unit, and/or at least one laminated product (Matjasko, [0033], “For example, glass characteristics may include glass type (e.g., various types of glass, such as uncoated tinted glass, Azuria, Solarbronze, etc.)”).
Regarding claim 7, Matjasko discloses constituent parts, the constituent parts including possible substrate material(s), substrate thickness(es), coating(s), coating placement(s), and/or laminate material(s), as appropriate for the respective possible preconfigured products (Matjasko, [0033], “lass properties (e.g., solar heat range, color, reflectance, transmittance, etc.), glass size (e.g., thickness), glass composition, etc. Likewise, coating characteristics may include coating types, coating properties, coating composition, etc.”).
Regarding claim 8, Matjasko discloses enabling the viewer to configure a customized product (Matjasko, Fig. 9).
Regarding claim 10, Matjasko discloses optical properties of the at least one viewer-selected product (Matjasko, [0036], “optical and/or other physical properties of an object”).
Regarding claim 11, Matjasko discloses the display properties are associated with transmission, reflection, and color related optical properties of the at least one viewer-selected product (Matjasko, [0033], “object properties (e.g., reflectance, transmittance, color, etc.)”).
Regarding claim 12, Matjasko discloses the display properties are calculated, the calculating of the display properties being based at least in part on characteristics of a display device to which the output image is to be provided (Matjasko, [0056], “For example, in one preferred and non-limiting embodiment, object data representative of a "L*a*b*" color space (e.g., CIE-L*ab) may be converted to RGB or CMYK color schemes… A color representation in L*a*b* may be converted to RGB for display through a webpage”).
Regarding claim 17, Matjasko discloses a method of simulating a view of an image through at least one viewer-selected product that is virtually interposed between a viewer using an electronic device and the image, the electronic device including processing resources including at least one processor and a memory (Matjasko, [0030], “a simulated environment 104.  Within the simulated environment 104, a virtual object 105 is displayed according to one or more conditions associated with the simulated environment 104”. In addition, in paragraph [0060], “The GUI 106 may also include an object selection interface 406 that allows users to select different types of glasses, thicknesses, and/or coatings”. In addition, in paragraph [0031], “The computer system 101 may include a single computer, a server computer, a combination of computers, or any other combination of hardware and/or software components”. Fig. 4).

Regarding claims 18-23, claims 18-23 recite limitations that are similar in scope to the functions recite in claims 2-8 and therefore are rejected under the same rationale.
Regarding claims 25-26, claims 25-26 recite limitations that are similar in scope to the functions recite in claims 11-12 and therefore are rejected under the same rationale.
Regarding claim 30, Matjasko discloses a non-transitory computer readable storage medium tangibly storing a program that, when executed by a processor of a computing device (Matjasko, [0013], “one non-transitory computer-readable medium including instructions which, when executed by at least one processor”), performs functionality for simulating a view of an image through at least one viewer-selected product that is virtually interposed between a viewer using an computing device and the image (Matjasko, [0030], “a simulated environment 104.  Within the simulated environment 104, a virtual object 105 is displayed according to one or more conditions associated with the simulated environment 104”. In addition, in paragraph [0060], “The GUI 106 may also include an object selection interface 406 that allows users to select different types of glasses, thicknesses, and/or coatings”).
The limitations recite in claim 30 are similar in scope to the functions recite in claim 1 and therefore are rejected under the same rationale.

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Matjasko et al. (US 2014/0043321) in view of Radikovic, as applied to claim 1, in further view of Pan et al. (US 2016/0366344).
Regarding claim 9, Matjasko discloses different filters are generated for each said viewer-selected product (Matjasko, [0060], “The GUI 106 may also include an object selection interface 406 that allows users to select different types of glasses, thicknesses, and/or coatings”);

Pan et al. (hereinafter Pan) discloses different filters are applied to different areas of an image in generating one output image (Pan, [0119], “the electronic device 201 may divide at least a partial area of the displayed image into a plurality of filter areas in operation 505.  In other words, the processor 210 of the electronic device 201 may determine the number of filter effects to be provided through one screen, and set (or establish) a plurality of filter areas on the displayed image depending on the determined number of filter effects”. Fig. 9).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Pan’s display a plurality of filter areas to which different filter effects are applied to display Matjasko’s user selected virtual object. The motivation for doing so would have been providing ability to display a preview image in which different filter effects are applied to the plurality of filter areas.
Regarding claim 24, claim 24 recites limitation that is similar in scope to the function recited in claim 9 and therefore is rejected under the same rationale.

Claims 13, 15, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Matjasko et al. (US 2014/0043321) in view of Radikovic, as applied to claim 1, in further view of Lockhart et al. (US 2015/0085076).
Regarding claim 13, Matjasko discloses generating, for display via the electronic device, an updated output image reflecting the relative movement (Matjasko, [0051], “the viewing angle of the virtual object is modified, allowing a user to see how the selected virtual object appears at a different angle with respect to a lighting condition and/or a user perspective.  The virtual object may be re-
Matjasko as modified by Radikovic does not expressly disclose “detecting relative movement between the electronic device and the viewer”;
Lockhart et al. (hereinafter Lockhart) discloses detecting relative movement between an electronic device and the viewer (Lockhart, [0080], “an accelerometer or electronic gyroscope can be used to assist in tracking the relative location of the user and/or current relative orientation of the device.  A change in the aspect, such as a change in position or orientation, can be determined 816, and the device can determine 818 whether that change requires an adjustment to the image to be displayed”).
Lockhart discloses responsive to a detection of relative movement between the electronic device and the viewer, generating, an updated output image (Lockhart, [0080], “an accelerometer or electronic gyroscope can be used to assist in tracking the relative location of the user and/or current relative orientation of the device.  A change in the aspect, such as a change in position or orientation, can be determined 816, and the device can determine 818 whether that change requires an adjustment to the image to be displayed”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Lockhart’s determine and track viewing angle of a viewer with respect to the plane of the display screen in the display device, as taught by Matjasko. The motivation for doing so would have been providing a viewer with an appearance or view of the content that is based at least in part upon a current relative position and/or orientation of the viewer with respect to the device, as well as changes in that relative position and/or orientation.
Regarding claim 15, Matjasko as modified by Radikovic and Lockhart with the same motivation from claim 13 discloses a shift of the viewer’s gaze (Lockhart, [0076], “utilize information such as user gaze direction”).
Regarding claim 27, claim 27 recites limitation that is similar in scope to the function recited in claim 13 and therefore is rejected under the same rationale.

Claims 14, 16, and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Matjasko et al. (US 2014/0043321) in view of Radikovic in view of Lockhart et al. (US 2015/0085076), as applied to claim 13, in further view of Mirhosseini et al. (US 2020/0258278).
Regarding claim 14, Matjasko discloses the at least one viewer selected product (Matjasko, Fig. 9);
retrieving updated viewing angle associated with the at least one viewer-selected product (Matjasko, [0051], “the viewing angle of the virtual object is modified, allowing a user to see how the selected virtual object appears at a different angle with respect to a lighting condition and/or a user perspective.  The virtual object may be re-rendered as the product is moved, or as the environment perspective changes, to account for the new viewing angle”);
generating, for each said viewer-selected product, an updated filter to be applied to the acquired image based on retrieved viewing angle (Matjasko, [0051], “the viewing angle of the virtual object is modified, allowing a user to see how the selected virtual object appears at a different angle with respect to a lighting condition and/or a user perspective.  The virtual object may be re-rendered as the product is moved, or as the environment perspective changes, to account for the new viewing angle”. Figs. 13a-c); and
generating the updated output image in connection with the updated filter(s) (Matjasko, [0051], “the viewing angle of the virtual object is modified, allowing a user to see how the selected virtual 
Matjasko as modified by Radikovic, and Lockhart with the same motivation from claim 13 discloses determining whether the retrieved display properties associated with the at least one viewer-selected product still apply following the relative movement (Lockhart, [0048], “In FIG. 7(a), the user (not shown) is in a default position (or within a default range of positions) with respect to the device… As illustrated in FIG. 7(b), the user can tilt the device to see a view that includes a representation of the edges 704 of the pages of the book between the current page and the end of the book”).
Matjasko as modified by Radikovic, and Lockhart does not expressly disclose “responsive to a determination that the retrieved display properties associated with the at least one viewer-selected product no longer apply following the relative movement”;
Mirhosseini et al. (hereinafter Mirhosseini) discloses responsive to a determination that retrieved display properties associated with a virtual object no longer apply following relative movement (Mirhosseini, [0059], “if user device 206 is positioned at a distance less than or equal to second threshold distance 406, user device 206 displays a visual representation (e.g., an image/video) of at least part of physical environment 200.  Correspondingly, in virtual reality environment 260, user device 206 can generate an effect (e.g., virtual glass wall 324 breaks or shatters) and display the visual representation of at least part of physical environment 200”).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the concept of Mirhosseini’s display different patterns associated with virtual object as the distance between user device and the physical object varies to update Matjasko as modified by Lockhart’s image filter, as it could be used to achieve the predictable result of responsive to a determination that the retrieved display properties associated with the at least 
Regarding claim 16, Matjasko discloses the updated display properties are associated with off-axis transmission, reflection, and color related optical properties of the at least one viewer-selected product (Matjasko, [0067], “With reference to FIG. 13a-13c, shown are graphs of optical properties calculated for various viewing angles of a particular object in one preferred and non-limiting embodiment of the present invention”. In addition, in paragraph [0036], “Differences in front and back surfaces of an object may be caused by coatings or other materials that produce unidirectional effects such as reflectance, transmittance, attenuation, and/or differences in color”).
Regarding claims 28-29, claims 28-29 recite limitations that are similar in scope to the functions recite in claims 14 and 16 and therefore are rejected under the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ZHAI whose telephone number is (571)270-3740.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571) 272 - 7776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KYLE ZHAI/               Primary Examiner, Art Unit 2612